DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks filed 5/16/2022 have overcome the prior art of record.
With respect to claim 1 and dependent claims 2-12 and 21, the prior art of record does not disclose the additional limitation that “a label verification scanning device configured to scan the at least one label applied to the package to verify proper application of the at least one label prior to moving the package out of the labeling station” in combination with the other limitations of claim 1
Similarly, with respect to claim 13 and dependent claims 14-16, the prior of record does not disclose the additional limitation of “a label verification scanning device configured to scan the at least one label applied to the package to verify proper application of the at least one label prior to moving the package out of the labeling station” in combination with the other limitations of claim 13.
Similarly, with respect to claim 17 and dependent claims 18-20, the prior of record does not disclose the additional limitation of “scanning the label applied to the package using a label verification scanning device to verify proper application of the label prior to moving the package out of the labeling station” in combination with the other limitations of claim 17.
Applicant has persuasively argued that “Joplin does not disclose a label verification scanning device that scans a label to verify proper application of the label prior to moving the package out of the labeling station” in the remarks.  Rather, Joplin discloses scanning packages at a puck after the packages are put on a pallet. As such, the packages are moved out of the labeling station and put on a pallet. After all of the packages are stacked on the pallet, that is the time that the packages are scanned. However, under such system, packages that are improperly labeled are loaded onto the pallet, leading to wasted time in loading an improperly labeled package onto the pallet as well as wasted time in unloading the package(s) from the pallet to remove the package, move the package back to the labeling station, relabeling the package, and reloading the package(s) onto the pallet.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK